I wish to congratulate the President on his
appointment to this highly responsible and important post.
My delegation will work constructively with him during the
course of this, the forty-ninth session of the General
Assembly of the United Nations.
Since the end of the Second World War, the fiftieth
anniversary of which we shall be celebrating next year, the
world has been engaged in peace-building. It has been a
long road, and it has not been without its dramatic
moments. Over the past half century the world has come
to the brink of nuclear war many times. Now, with the end
of the cold war, with the dissolution of the bipolar world,
a new challenge has arisen in the shape of a series of wars
and conflicts based on ethnic and religious intolerance that
have exploded in many different areas of the world.
In his report "An Agenda for Peace" the Secretary
General spoke of the concentration of efforts towards
preventive diplomacy, of steps for increasing international
confidence-building and achieving early recognition of
conflict situations. Such measures have taken on special
importance in our countries with the fall of
totalitarianism, because we have inherited many long-
standing issues of conflict that had previously been
hidden and suppressed by a regime of terror in the
conditions of that time.
The United Nations, in our view, could play a
leadership role in the study of typical conflict situations.
It could systematize the approaches, principles and paths
for the resolution of traditional issues of dispute such as
border issues, the sharing or allocation of water and other
natural resources, the self-determination of nations and
territorial integrity, and the protection of minorities on the
basis of ethnic, religious, linguistic and other differences.
This would allow the United Nations to establish a legal
basis for decisions that would help decrease the potential
for new conflicts and aid in the resolution of existing
problems. Only by following the highest authority of
law, and only on the basis of international law, can we
weave a solid fabric of peace throughout the planet, in all
of its smallest corners, no matter how remote or
provincial.
Violence and intolerance among people have led to
unending war and bloodshed in the former Yugoslavia.
The tragedy of Bosnia poses a challenge to all
humankind. Fifty years ago the nations of this world,
having united, put an end to nazism and genocide. Why
then are we now moving so slowly in the face of the
violence that is obviously based on ethnic and religious
discrimination and that is reverberating throughout the
planet? We stand for a political settlement of conflicts.
We call for both sides to put an end to the bloody
slaughter. In our view, the recommendations of the
Contact Group provide a way out of this crisis and hope
that peace can be restored in the heart of Europe.
We greatly value the efforts of the Secretary-
General, his Mission and the Observer Group of the
Conference on Security and Cooperation in Europe
(CSCE) to resolve issues peacefully in Tajikistan. We
welcome the recently signed cease-fire in Tehran, in
accordance with which hostilities have temporarily ceased
and political prisoners and prisoners of war are being
released. We have great hope for the gradual end of this
crisis and for the unification of the Tajik peoples, who
have experienced more than enough sorrow and suffering,
for the return of all refugees to their homes and for the
restoration of peace with our neighbours. We express this
hope now, before the coming winter, and call upon all
31


countries to render vitally important humanitarian aid to
Tajikistan.
We are following with great concern and alarm the
situation in Afghanistan and welcome the efforts towards
settlement. The restoration of peace in that country and the
achievement of national reconciliation would bring long-
awaited peace to the Afghan people, who have suffered so
much, and drastically improve the situation in our region of
the world. That region is exhausted from gunfire and war.
It is yearning for trade and a return to tilling the soil.
Notwithstanding the tremendous difficulties inherent
in our search for peace and accord in that country, we urge
the world not to give in either to moral or to donor fatigue.
It is not possible to dodge responsibilities during this trying
period because the deadly conflict in this country has been
brought about by participation on many different sides.
Afghanistan has a plethora of weapons. The country is
prey to a non-stop and intensive arms race. Hope for peace
can be guaranteed only if the international community
devotes its unwavering attention and political will to
unravelling the knot of the Afghan conflict.
That is why my country has consistently called for
completion and effective implementation of the Register of
Conventional Weapons. We support the initiative of the
United States announced by President Clinton on the
ratification of and support for General Assembly resolution
48/75 K of 16 December 1993 on a moratorium on the
export of land-mines.
The Kyrgyz Republic has consistently stood for a
comprehensive, effective reduction in conventional arms.
We are actively and diligently working on the conversion
of our defence industry to civilian production. Kyrgyzstan,
as a non-nuclear State, signed the Treaty on the Non-
Proliferation of Nuclear Weapons and advocates
transforming it into an agreement of unlimited duration.
We welcome the efforts of all countries - and first and
foremost the United States of America and France - to
reach a consensus on the issue of a comprehensive nuclear-
test ban.
We support the initiatives put forward by President
Nazarbayev of Kazakhstan on confidence-building measures
in Asia, and we envisage our region of Central Asia,
located as it is between two nuclear Powers, as an area free
of nuclear weapons. That would be our Central Asian
treaty.
Our world, so full of anxiety and so weary, believes
that hope for peace is not an illusion. I recall with great
excitement the unseasonably warm day of 13 September
1993 at the White House in Washington when, after many
years of conflict, a declaration of principles on Palestinian
self-rule in Gaza and Jericho was signed by the Israeli
Government and the Palestine Liberation Organization.
It is with great satisfaction and happiness that we see
together with us in this Hall representatives of the
Government of South Africa that was elected on a
democratic basis. Let us stock up on patience. We can
achieve breakthroughs and visible results on the difficult
path to peace and concord only if we do not give in to
fatalism.
United Nations peace-keeping efforts are achieving
significant success in settling many of the conflicts of our
time. We know that 75 countries are participating in 17
United Nations Missions overseeing the holding and
monitoring of elections, rendering humanitarian assistance
during disasters and restoring what has been destroyed, as
well as ensuring a United Nations military and police
presence. The issue of creating reserve peace-keeping
forces has now been raised. From this rostrum we hear
the commitment of dozens of countries to peace-keeping
operations. We need the blue helmets of peace, not the
mercenary black helmets of death which have recently
participated with increasing frequency in conflict zones
around the world.
Fully aware that peace-keeping operations are an
important factor in the future new world order, my
country, with its highly qualified doctors, nurses,
engineers and rescue workers, would like to participate in
peace-keeping operations. We accept and support the
proposals that many countries have made here at the
General Assembly during discussions of peace-keeping
issues with regard to the need and opportunities for
conducting training of military and civilian personnel on
both a multilateral and a bilateral basis. Such possibilities
are also open to us as participants in the Partnership for
Peace programme of the North Atlantic Treaty
Organization (NATO).
As a country experiencing a period of emergency
and in need of immediate assistance because of natural
disasters and social hardships, we warmly support the
proposal of Argentina’s President Menem that a civilian
service be created to provide immediate humanitarian
assistance under the auspices of the United Nations.
32


Development is the main problem facing young
democratic societies. Thirty years’ experience of North-
South collaboration has taught us, the new 1990s generation
of independent countries, instructive lessons. It is easy for
our achievements and our real advantages to become lost in
the picture of the protracted drop in production levels and
the destruction of the social infrastructure. The people of
Kyrgyzstan are grateful to the United Nations Development
Programme (UNDP), the World Health Organization
(WHO), the United Nations Children’s Fund (UNICEF), the
United Nations Educational, Scientific and Cultural
Organization (UNESCO) and other institutions in the
United Nations family that have sought to help us at this
difficult time.
In the face of a sharp increase in drug trafficking,
interwoven with transnational organized crime, first in our
region and then through Russia to Europe and other
continents, we need energetic and massive measures to
block the drug-distribution routes and destroy production.
The United Nations International Drug Control Programme
has become truly critical in our region. As a whole, we
would like to see greater action and coordination of the
work of the United Nations specialized institutions with the
new States, both at their headquarters and in their regional
offices.
It is noteworthy that not only traditional developed
countries, but also developing countries, which bear the
burden of their own numerous economic and social
problems, have helped in the establishment of the newly
independent States and their entry into the world order.
And this has particular significance. We are firmly
convinced that the timely rendering of full-fledged,
effective assistance to us - countries with transitional
economies that must now choose their own paths at this
difficult time - will help us to stand more quickly on our
own two feet, form the foundation for a market economy
and develop democratic foundations for society. We
ourselves will then be able to render speedier assistance to
the more needy. We support such a policy of reaching out
towards solidarity, mutual support and collaboration.
Bearing in mind the close collaboration of countries
with transitional economies with international financial and
economic institutions, precise coordination and deeper
interaction of the work of the United Nations and the
Bretton Woods institutions are becoming increasingly
necessary.
The Kyrgyz Republic welcomes and shares the
objectives and fundamental parameters of development set
forth in the preliminary report of the Secretary-General,
"An Agenda for Development". These are peace,
economic growth, the environment, justice and
democracy.
The recent World Conference on Population and
Development in Cairo and future Conferences on social
development and the improvement of the status of women
testify to the world’s deep concern about the situation of
basic human needs at the turn of the next century. If
human rights are all-inclusive, universal and inalienable,
then these rights also pertain to all women and children
on Earth. The improvement of the status of women is
key to resolving vital social problems such as those
involving population, education and health care. In other
words, it is the most important issue on the eve of the
twenty-first century for an agenda for humanity.
In my country, we will fully support and are ready
to cooperate with the newly appointed United Nations
High Commissioner for Human Rights. We in
Kyrgyzstan, a country in which over 80 ethnicities reside,
seek to create equal and just conditions for all of our
citizens. There are no restrictions on the development of
culture, the arts, education or media in the languages of
all ethnic groups. Along with an increase in mosques, the
number of Orthodox and Protestant churches is growing.
Committed to ideas of friendship and concord, we are
consistently working on programmes and measures to halt
migration from our country and to preserve the present
multi-ethnic composition of society. On the basis of the
Declaration on the Rights of Persons Belonging to
National or Ethnic, Religious and Linguistic Minorities
adopted at the forty-seventh session of the General
Assembly, my country, together with the Russian
Federation, cosponsored a CIS convention on the rights of
ethnic minorities, which is currently open for ratification
to all other Commonwealth members.
Democracy in my country is very fragile. Political
pluralism, freedom of the press and speech, and adherence
to human rights and fundamental freedoms in the
Republic are not accidental gifts from above but genuine
values for which a real struggle is being waged in society
- the struggle between openness and isolation, blind force
and respect for the law, totalitarian ways and commitment
to freedom. But the people of Kyrgyzstan, headed by
President Askar Akaev, having made its choice three
years ago, firmly and unwaveringly stand for democracy
and a market economy.
33


A tectonic political, social, and economic shift is
taking place across the enormous Eurasian land mass. The
success of the present transformations in Russia strengthens
our own awareness of the irrevocability of the choice of the
democratic way. Kyrgyzstan, like other nations of the
Commonwealth of Independent States, is deeply committed
to democracy, the principles of freedom and independence,
and the philosophy and spirit of the creation of peace. My
ancient people, yet still a young nation, like the "Manas" -
a Kyrgyz epic poem of a million lines - the millennium of
which we will celebrate in 1995, is undergoing a
renaissance. We realize that a long and thorny path awaits
us. But the most important thing on that path is peace,
which is the same for everyone on this Earth and is
indivisible.
